Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Office action is in response to applicant’s communication filed on 12/13/19. Claims 1-20 are pending in this application. 
Claim Rejections Under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 10, 12-15, 17-21 are rejected under 35 U.S.C. §103 as being unpatentable over Sweeny (US20120058252) and further in view of Tang (JP 4908767 B2).
Regarding claim 1, Sweeny and Tang disclose a system for implanting fluorine ion species into a substrate, the system comprising:
a gas source comprising a fluorine compound (see para [0058]-[0061] disclosing F), wherein the fluorine compound is capable of generating at least one fluorine ion species when ionized(see para [0064]-[0066]); and
an arc chamber comprising from one or more materials comprising a graphite-containing material (see paras [0057]-[0058] disclosing graphite).
And Tang further discloses wherein the one or more materials are a surface grated materials, (see best mode section) “This hard coating film has a gradient composition film whose composition gradually changes in the film thickness direction. In this gradient composition film, the composition at the interface on the substrate side is (Ti .sub.1-A M .sub.A ) (C .sub.B N .sub.1-B ) .sub.C O .sub.D , and the composition at the surface is (Ti .sub.1-a M .sub.a ) ( C .sub.b N .sub.1-b ) .sub.c O .sub.d X .sub.e , wherein the surface of the gradient composition film contains an F element represented by X in the above formula.”
Regarding claim 2, Sweeny and Tang disclose the system of claim 1 wherein the one or more materials comprising a graphite-containing material, a carbide-containing material, a fluoride-containing, a nitride-containing, a oxide- containing material, or a ceramic are present in all or a portion of one or more of arc chamber liner(s) or arc chamber piece(s) (see para [0057]-[0058] disclosing chamber pieces).
Regarding claim 4, Sweeny and Tang disclose the system of claim 1 wherein the graphite-containing material, the carbide-containing material, a fluoride-containing, a nitride-containing, a oxide-containing material, or the ceramic are selected from the group consisting of graphite (C), silicon carbide (SiC), tungsten carbide (WC), tungsten boride (WB, W2B, WB2, WBs), boron carbide (BaC, Bi2C3), calcium carbide (CaCz), aluminum carbide (Al4C3), magnesium carbide (Mg2C), aluminum fluoride (AIF3), gallium fluoride(GaF3), indium fluoride (InF3), boron nitride (BN), gallium nitride (GaN), aluminum nitride (AIN), tungsten lanthanum oxide (WLa203), gallium oxide (Ga203), aluminum oxide (Al203), (see para [0057]-[0067] disclosing these materials).
Regarding claim 10 Sweeny and Tang disclose the system of claim 1 further comprising an oxygen-containing gas source selected from the group consisting of O2, O3, H2O, H202, CO, CO2, NO, NOz2, N2O, N4aO, N203, N2O4, N2Os and N206 (see para [0070]).
Regarding claim 12, Sweeny and Tang disclose a method for implanting one or more fluorine ion species, the method comprising:
providing a system comprising a gas source, wherein the gas sources comprising a fluorine compound(see para [0058]-[0061] disclosing F), wherein the fluorine compound is capable of generating at least one fluorine ion species when ionized (see para [0058]); and an arc chamber comprising at least three materials (see para [0057] disclosing three compounds) comprising a graphite-containing material (see para [0058] disclosing arc chamber with graphite) wherein a substrate is present in a process chamber (see para [0057]); and
operating the system to implant the one or more fluorine ion species into the substrate (see para [0073], [0077]).
Regarding claim 13, Sweeny and Tang disclose the method of claim 12, wherein the system comprises a tungsten arc chamber liner(s) and arc chamber piece(s), and operating the system generates tungsten fluoride, and wherein the one or more materials comprising a graphite-containing material, a carbide-containing material, a fluoride-containing, a nitride-containing, a oxide-containing material, or a ceramic, and which reduces formation of tungsten fluoride in the arc chamber and improves fluorine ion species beam current, improves source life, or both (see para [0057]-[0058] disclosing chamber pieces).
Regarding claim 14, Sweeny and Tang disclose the method of claim 12, wherein the method comprises flowing the fluorine compound into the arc chamber at a predetermined flow rate; generating the fluorine ionic species from the fluorine compound at a predetermined arc power and source magnet field (see para [0100] disclosing magnetron)wherein the fluorine ionic species comprise a desired fluorine ionic specie for substrate implantation (see para [0103]); wherein the predermined flow rate, arc power and source magnet field are chosen to provide an optimized beam current for the desired fluorine ionic specie (see example 1, para[0148], disclosing implantation beamline); and
Regarding claim 15, Sweeny and Tang disclose the method of claim 12, wherein the fluorine ionic species comprise F+ ion (see para [0158] disclosing F+ions).
Regarding claim 17, Sweeny and Tang disclose the method of claim 14, wherein the arc power is in the range of 5 W to 1500 W (see table 2).
Regarding claim 18, Sweeny and Tang disclose the method of claim 14, wherein the arc power is generated at an arc voltage in the range of 30 V to 150 V (see para [0164]).
Regarding claim 19, Sweeny and Tang disclose the method of claim 14, wherein the flow rate is in the range of 0.2 sccm to 10 sccm (see para [0164] disclosing 2.2 sccm).
Regarding claim 20, Sweeny and Tang disclose the method of claim 12 further comprising flowing a hydrogen- or hydride-containing gas to the arc chamber at a rate from 0.05 sccm to 10 sccm(see para [0164] disclosing 2.2 sccm).
Regarding claim 21, Sweeny an Tang disclose system of claim 1, wherein the arc chamber comprising at least three materials selected from a group consisting of a graphite-containing material, a carbide-containing material, a fluoride-containing material, a nitride-containing material, an oxide-containing material, or a ceramic (see).

Claim Rejections Under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 and 11 are rejected under 35 U.S.C. §103 as being unpatentable over Sweeny, Tang and Wu (US 20200181771 A1)
Regarding claim 5, Sweeny and Tang disclose the system of claim 1 but does not explicitly disclose wherein the graphite-containing material, the carbide-containing material, or the ceramic can be 10 micron graphite, 5 micron graphite, DFP3-densified graphite, hard graphite, hard 5 micron graphite with pyrocarbon coating, hard 5 micron graphite with pyrocarbon infiltration, hard 1 micron graphite, hard 1 micron graphite with pyrocarbon coating, hard 1 micron graphite with pyrocarbon infiltration, graphite with SiC composite layer, or a combination of any two or more of these materials. However, Wu, directed towards processing vacuum chamber features, at least at para [0022] discloses graphite with SiC composite. Sweeny and Wu are in the same or similar fields of endeavor. It would have been obvious to combine Sweeny and Wu. Sweeny and Wu may be combined by forming the device of Sweeny in accordance with Wu, i.e. a Si carbide with graphite composite layer. It would have been obvious to combine Sweeny with Wu in order to handle a variety of chamber pressures and conditions, see para [0021].
Regarding claim 6, Sweeny and Tang disclose a system a system of implanting fluorine ion species into a substrate, the system comprising: a gas source comprising a fluorine compound, wherein the fluorine compound is capable of generating at least one fluorine ion species when ionized; (see para [0058]-[0061] disclosing F), see para [0064]-[0066])and an arc chamber comprising interior surfaces, wherein all or a portion of the interior surfaces comprises removable arc chamber liners and wherein the arc chamber liners (see para [0064]-[0066])
wherein the arc chamber includes: an interior surfaces comprising removable arc chamber liners (see para [0057]-[0058] disclosing chamber pieces) and (para [0035] disclosing chamber walls).
And comprising graphite-containing material, the carbide-containing material, the fluoride-containing material, the nitride-containing material, the oxide-containing material, or the ceramic; and the sidewalls mentioned above includes the sidewalls at cathode and anti-cathode side (see para [0057]-[0058] disclosing chamber pieces) and (para [0035] disclosing chamber walls).
Further, Wu discloses ceramic coatings for the chamber, see para [0021]-[0022]. 
Sweeny and Wu are in the same or similar fields of endeavor. It would have been obvious to combine Sweeny and Wu. Sweeny and Wu may be combined by forming the device of Sweeny in accordance with Wu, i.e. a Si carbide with graphite composite layer. It would have been obvious to combine Sweeny with Wu in order to handle a variety of chamber pressures and conditions, see para [0021].
Regarding claim 7, Sweeny, Tang and Wu disclose the system of claim 6 and Wu discloses (at least at para [0040])wherein:
(a) the fluorine compound has formula Q.F), wherein Q is an element capable of forming a bond with fluorine (F), and is capable of forming fluorine ionic species including a compound of formula Q.F,\*, F+ and F2*, wherein x is an integer that is greater than or equal to w, and u is an integer that is greater than or equal to 1; and wherein y is an integer that is greater than or equal to v, and v is an integer that is greater than or equal to 1;
(b) the fluorine compound has formula Q,R-F), wherein Q and R are elements capable of forming a bond with fluorine (F), and capable of forming fluorine ionic species including a compound of formula Q.RwF.*, F+ and Fo", wherein x is an integer that is greater than or equal to u, and uw is an integer that is greater than or equal to 1; wherein y is an integer that is greater than or equal to v, and v is an integer that is greater than or equal to 1, and wherein z is an integer that is greater than or equal to w, and w is an integer that is greater than or equal to 1;
(c) the fluorine compound has formula F), and the fluorine ionic species includes a compound of formula F,*, wherein y is an integer that is greater than or equal to v, and v is an integer that is greater than or equal to 1; or
(d) a mixture of any two of more of compounds of formulas Q.F), QxR-F) and F). (see para [0040] disclosing HF processing gasses, see Wu, para [0040]).
Sweeny Tang and Wu are in the same or similar fields of endeavor. It would have been obvious to combine Sweeny and Wu. Sweeny and Wu may be combined by forming the device of Sweeny in accordance with Wu, i.e. a Si carbide with graphite composite layer. It would have been obvious to combine Sweeny with Wu in order to handle a variety of chamber pressures and conditions, and cleaning processes, see para [0040].
Regarding claim 8, Sweeny, Tang  and Wu disclose the system of claim 7 wherein the fluorine compound is selected from the group consisting of Fo, BF3, BHF, BHF2, BaF4, SiF4, SioFs, SiHF3, SiH2F2, SiH3F, Si2H3F3, SiaHsF, Si2HFs, GeFa, Ge2F4, GeoFs, GEHF3, GeH2F2, GeH3F, PF3, PFs, PHF2, PH2F, PH3F2, PoHF, AsF3, AsFs, ASHF2, AsHoF, AsH3F2, SbF3, SbFs, XeF2, XeF4, XeFoe, Wo, MoFo, CaF2n+2, CaF 2n, CaF 2n-2, CoHxF2n+2-x, CaHxF2n-x, CoHxF2n-2-x, COF2, SFe, SF4, SeFs, NF3, N2F4, NHF2, NH2F, NHF, N2H3F and HF, wherein n is an integer in the range of 1-3, and x is 0, 1, or 2 (see Wu Para [0040]).
Wu (US20200181771 EARLIEST PRIORITY DATE: 06-Dec-2018)
Regarding claim 9, Sweeny, Tang  and Wu disclose the system of claim 6, further comprising a hydrogen- or hydride-containing gas source selected from the group consisting of H2, B2He, SiH4, Si2Hs, GeH4, Ge2He, PH3, AsH3 CHa, C2H6, CxHy (where x and y are equal or great than 1), NH3 and N2Ha (see para [0141] of Sweeny).
Regarding claim 11, Sweeny, Tang  and Wu disclose the system of claim 6 further comprising an inert gas source selected from the group consisting of nitrogen, helium, neon, argon, krypton, and xenon (see para [0126] disclosing nitrogen pump).

Claim 16 is rejected under 35 U.S.C. §102 as being unpatentable over Sweeny and further in view of Schaller (US 20150206701 A1).
Regarding claim 16, Sweeny and Tang disclose the method of claim 14, Schaller further discloses wherein the desired fluorine ionic specie is implanted in the substrate at a desired depth by the selected energy and using the chosen flow rate, arc power and source magnet field (as ion implantation is well known in the art).
Sweeny and Schaller are in the same or similar fields of endeavor. It would have been obvious to combine Sweeny and Schaller. Sweeny and Schaller may be combined by forming the device of Schaller, to implant ions as taught in Schaller, see para [0005].

Response to Arguments
Applicant asserts that the cited art do not disclose surface graded chamber. However, this office action now cites to Tang as disclosing this feature. This applicant’s assertion is moot. Applicant asserts that he chamber liners of the cited art are not removable. However, this office actionnotes that the liners are materials deposited. An etching step may be used to remove such layer. Hence it is removable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813